 1 JAMES F. DeMARTINI (SBN 76220)
   Attorney at Law
 2 115 West First Street
   Cloverdale.:. California 95425
 3 (707) 894-�ooo
   (707) 894-3127-Fax
 4
 5 Attom� for Plaintiff
   JENNIFER SULLIVAN,
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10
11 JENNIFER SULLIVAN,                     )   UNLIMITED
12         Plaintiff,                     )   Case No.: 19-cv-07014-RMI
                                                                    HSG
                                          )
13         V.
                                          )   REQUEST FOR TELEPHONIC
                                          )   APPEARANCE FOR FEBRUARY 4,
14 NATIONWIDE MUTUAL                          2020 CASE MANAGEMENT
   INSURANCE COMPANY, et al.,             )   CONFERENCE; ORDER
15 and DOES 1-10, inclusive               )   Date:        February 4, 2020
16                                        )   Time:        2:00 p.m.
           Defendants.                    )   Courtroom: 2
17
                                          )   Judge: Hon. Haywood S. Gilliam, Jr.
18                                        I   Trial Date: None
19                                            Action Filed:
20         James F. DeMartini, counsel for Plaintiff, Jennifer Sullivan, respectfully
21 requests to appear via telephone for the hearing scheduled on February 4, 2020 at
22 2:00 p.m. in Courtroom 2 of this Court, the Honorable Haywood S. Gilliam, Jr.,
23 presiding, on the Case Management Conference. Mr. DeMartini is the handling
24 attorney for Plaintiff, Jennifer Sullivan in this action.
25         The parties have diligently worked toward preparing a Joint Case
26 Management Statement.
27         Plaintiffs counsel expects the Case Management Hearing will take less than
28 10 court minutes. Plaintiffs counsel's drive to and from his Cloverdale office to

          REQUEST FOR TELEPHONIC APPEARANCE FOR JANUARY 28, 2020 CASE
                   MANAGEMENT CONFERENCE, 19-cv-07014-RMI
                                                      HSG
       1-27-2020




            Counsel shall contact CourtCall at (866) 582-6878 to make
arrangements for the telephonic appearance.

      1/28/2020




                                                         HSG
